DETAILED ACTION
This is in response to Applicant’s reply dated 1/18/22.  Claims 1-4, 6-7, 9-10, 15-16, 18-21, 23-25, 35-36 have been examined.  Claims 5, 8, 11-14, 17, 22, 26-34 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to Claim 10 is withdrawn. 

Claims 18-20, 23-25 are objected to because of the following informalities: the phrase “the processor are … configured to execute the instructions” should be “the processor is … configured to execute the instructions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
As per Applicant’s amendment, the rejection of Claim 35 and 36 is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7, 9-10, 15-16, 18-21, 23-25, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable by Song (WO 2016/082159) in view of Lee (US 2018/0234973).

Regarding Claim 1 (Currently Amended),
An information transmission method, comprising: 

sending, by a base station, instruction information to a first user equipment (UE) …, wherein the instruction information is used for instructing the first UE to report at Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path; p. 9 / lines 3-10, 30-33; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation; other useful parameters that may be indicated in the report are, as indicated previously, the CSI of the D2D channel; or the number of attempted transmissions to the second D2DUE; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased], 



in response to determining that the base station or the second UE receives the acknowledgement information sent by the first UE, determining, by the base station or the second UE, whether to retransmit data through the first interface according to the acknowledgement information [Song: p.7 / lines ; 24-27; the eNB may further transmit a scheduling assignment to the first D2DUE for allowing the first D2DUE to transmit the unacknowledged data and the data not yet transmitted to the second D2DUE through the direct D2D path/link; p. 5 / lines 30-33; if retransmission(s) in the D2D link/path is supported, the D2D capable UE receiver (e.g. 102) is configured to send feedback information, e.g. Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path]; and 

in response to determining that the base station or the second UE receives the channel quality information sent by the first UE, determining, by the base station or the second UE, a wireless transmission parameter of the first interface according to the channel quality information [Song: p. 7 / lines 19-22; when the eNB or network node or the scheduler of the eNB receives the buffer status report from the first D2DUE, the 

However, Song does not teach that a base station [sends] instruction information to a first UE through a dedicated RRC signaling.

Lee teaches:
sending, by a base station, instruction information to a first user equipment (UE) through a dedicated radio resource control (RRC) signaling [Lee: 0044; the eNB assigns resource(s) via RRC; the resources are allocated within the resource pool that is configured in UEs for announcement].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Song and Lee in order to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity [Lee: 0003].

Regarding Claim 2 (Original),
wherein in a case where the second UE is within coverage of the base station, the wireless transmission parameter of the first interface is determined according to instruction of the base station or through autonomous selection of the second UE; or in a case where the second UE is outside the coverage of the base station, the wireless the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased; p. 6 / lines 19-24; by allowing the D2DUE transmitter, or a first D2DUE in general, to transmit a buffer status report including information on an amount of data in the transmission buffer of the first D2DUE that has not yet been transmitted to the intended D2DUE receiver, or a second D2DUE in general, and also, in the same buffer status report, indicate an amount of data that has already been transmitted to the second D2DUE but not (yet) acknowledged by the second D2DUE; it is here considered the exemplary case where the first and second D2DUEs are [in] communication via the direct D2D path/link; the two amounts of data may be combined; the two amounts may also be combined with different coefficients].
Note:
Information about amounts of data from first D2DUE and second D2DUE are in the same buffer status report, where they have been combined.  It means both UEs are in coverage status with respect to eNB.  Moreover, eNB instructs both D2DUEs to reduce transmission power, which again shows that both UEs are in coverage status with respect to eNB.  

Regarding Claim 3 (Original),
Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path].

Regarding Claim 4 (Currently Amended),
wherein the channel quality information is obtained by the first UE measuring a reference signal transmitted on a wireless channel in the first interface [Song: p. 7 / lines 10-12, 14-15; it should be noted that the first D2DUE may adjust the MCS (modulation and coding scheme) based on feedback received from the second D2DUE to better adapt to the direct link; another example of a useful parameter is the channel state information (CSI) of the D2D channel; the CSI may be channel quality information (CQI) and/or a precoding matrix indicator (PMI) and/or a rank indicator (RI)], 
Note:
CQI results from measuring a reference signal.

wherein the wireless transmission parameter comprises at least one of: maximum transmit power, a number of retransmissions of a data block, a number of 

Regarding Claim 6 (Original),
wherein determining, by the base station or the second UE, the wireless transmission parameter according to the channel quality information comprises: comparing, by the base station or the second UE, the channel quality information with a preset threshold to obtain a comparison result; and determining, according to the comparison result, whether to adjust the wireless transmission parameter [Song: p. 9 / lines 3-8; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation].

Regarding Claim 7 (Previously Presented),
further comprising: in response to determining to adjust the wireless transmission parameter, sending, by the base station or the second UE, the adjusted wireless radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation; other useful parameters that may be indicated in the report are, as indicated previously, the CSI of the D2D channel; or the number of attempted transmissions to the second D2DUE; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased], 

wherein the method further comprises: determining, by the base station or the second UE, a UE needing to report information as the first UE; and configuring, by the base station or the second UE, measurement information for the first UE, wherein the measurement information comprises at least one of measurement target information, measurement configuration information, measurement threshold information or measurement report information [Song: p. 8 / lines 29-31; the first D2DUE transmits 9 this information i.e. (5ACKs + 4 NACKs) may be transmitted to the scheduler of the network node in a buffer status report; so the eNB may calculate that one packet has not yet been transmitted and based on that information the eNB (or the scheduler) may adapt the scheduling and inform the first D2DUE of the adapted scheduling assignment allocating enough resources to the first D2DUE to retransmit the 4 NACKed packets and the one in the buffer (that has not been transmitted); according to another embodiment, the eNB may request the D2DUE(s) to provide a buffer status request in a regular basis (e.g. periodically)].

Regarding Claim 9 (Currently Amended),
An information transmission method, comprising: 

reporting, by a first user equipment (UE), at least one of the following information corresponding to a first interface: acknowledgement information or channel quality information through the first interface or a second interface according to instruction information sent by a base station … [Song: p.5 / lines 29-33; the eNB 103 may perform resource allocations for D2D by assigning radio resources and/or transmission format (TS) for D2D transmission on the direct path; if retransmission(s) in the D2D link/path is supported, the D2D capable UE receiver (e.g. 102) is configured to send feedback information, e.g. Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path; p. 9 / lines 3-10, 30-33; if the quality of the radio link becomes bad (i.e. drops below a threshold), the the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation; other useful parameters that may be indicated in the report are, as indicated previously, the CSI of the D2D channel; or the number of attempted transmissions to the second D2DUE; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased], 

wherein the first interface is an interface between the first UE and a second UE, and the second interface is an interface between the first UE and the base station [Song: p. 5 / lines 20-23; the D2DUEs 101 and 102 may communicate through a wireless connection with the network node 103; this may be viewed as a cellular connection or cellular path; a direct D2D link between the UEs 101 and 102 is also shown; this may be viewed as a direct D2D path]; 

in response to determining that the instruction information is used for instructing the first UE to report the acknowledgement information through the first interface or the second interface, determining, by the first UE, the acknowledgement information to transmit the unacknowledged data and the data not yet transmitted to the second D2DUE through the direct D2D path/link; p. 5 / lines 30-33; if retransmission(s) in the D2D link/path is supported, the D2D capable UE receiver (e.g. 102) is configured to send feedback information, e.g. Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path]; and 

in response to determining that the instruction information is used for instructing the first UE to report the channel quality information through the first interface or the second interface, measuring, by the first UE, a reference signal transmitted on a wireless channel in the first interface to obtain the channel quality information, and reporting the channel quality information through the first interface or the second interface [Song: p. 7 / lines 10-12, 14-15; it should be noted that the first D2DUE may adjust the MCS (modulation and coding scheme) based on feedback received from the second D2DUE to better adapt to the direct link; another example of a useful parameter is the channel state information (CSI) of the D2D channel; the CSI may be channel quality information (CQI) and/or a precoding matrix indicator (PMI) and/or a rank indicator (RI)].
Note:
CQI results from measuring a reference signal.

However, Song does not teach that the limitation “… according to information sent by a base station through a dedicated RRC signaling.”

Lee teaches:
reporting … according to instruction information sent by a base station through a dedicated radio resource control (RRC) signaling [Lee: 0044; the eNB assigns resource(s) via RRC; the resources are allocated within the resource pool that is configured in UEs for announcement].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Song and Lee in order to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity [Lee: 0003].

Regarding Claim 10 (Currently Amended),
wherein the acknowledgement information comprises one of positive acknowledgement information or negative acknowledgement information; in response to determining that the first UE successfully decodes received data, the positive acknowledgement information is reported by the first UE through the first interface or the second interface; or in response to determining that the first UE fails to decode the received data, the negative acknowledgement information is reported by the first UE through the first interface or the second interface [Song: p. 5 / lines 30-33; if Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path]; 

wherein reporting, by the first UE, the acknowledgement information through the first interface comprises: reporting, by the first UE, the acknowledgement information to the second UE through the first interface [Song: p. 5 / lines 30-33; if retransmission(s) in the D2D link/path is supported, the D2D capable UE receiver (e.g. 102) is configured to send feedback information, e.g. Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path]; 

reporting, by the first UE, the acknowledgement information through the second interface comprises: reporting, by the first UE, the acknowledgement information to the base station through the second interface [Song: p. 6 / lines 15-17; allowing the D2DUE transmitter to provide at least information to the network node about at least data unacknowledged by the D2DUE receiver; p. 6 / lines 31-34; p. 7 / lines 1-3; according to another example, the first D2DUE may provide information to the eNB about data that has already been transmitted at least once but still unacknowledged and/or provide information about a characteristic of the transmission; an example of the characteristic of the transmission maybe: a number of ACKs or NACKS associated to previously (scheduled) data transmissions], 

wherein reporting, by the first UE, the channel quality information through the first interface comprises: reporting, by the first UE, the channel quality information to the second UE through the first interface [Song: p. 7 / lines 10-12, 14-15; it should be noted that the first D2DUE may adjust the MCS (modulation and coding scheme) based on feedback received from the second D2DUE to better adapt to the direct link; another example of a useful parameter is the channel state information (CSI) of the D2D channel; the CSI may be channel quality information (CQI) and/or a precoding matrix indicator (PMI) and/or a rank indicator (RI)]; 

reporting, by the first UE, the channel quality information through the second interface comprises: reporting, by the first UE, the channel quality information to the base station through the second interface [Song: p. 6 / lines 31-34; p. 7 / lines 1-3, 14-17; according to another example, the first D2DUE may provide information to the eNB about data that has already been transmitted at least once but still unacknowledged and/or provide information about a characteristic of the transmission; an example of the characteristic of the transmission maybe: a number of ACKs or NACKS associated to previously (scheduled) data transmissions; another example of a useful parameter is the channel state information (CSI) of the D2D channel; the CSI may be channel quality information (CQI) and/or a preceding matrix indicator (PMI) and/or a rank indicator (RI)]. 

Regarding Claim 15 (Original),
radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation].

Regarding Claim 16 (Original), 
Song teaches that reporting ACK/NACKs per packet to the network node may significantly affect the load on the cellular control channels [Song: p. 6 / lines 1-2].

However, Song does not teach that the channel quality information is reported by the first UE through a radio resource control (RRC) signaling.

Lee teaches:
MAC layers (terminated in the eNB on the network side) may perform functions such as scheduling, automatic repeat request (ARQ), and hybrid ARQ (HARQ)]; 

the channel quality information is reported by the first UE through a radio resource control (RRC) signaling [Lee: 0036; in RRC_CONNECTED, the UE has an E-UTRAN RRC connection and a context in the E-UTRAN, such that transmitting and/or receiving data to/from the eNB becomes possible; also, the UE can report channel quality information and feedback information to the eNB].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Song and Lee in order to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity [Lee: 0003].

Regarding Claim 18 (Currently Amended),
An information transmission apparatus, applied to a base station, comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor, are configured to execute the instructions to: 

to transmit the unacknowledged data and the data not yet transmitted to the second D2DUE through the direct D2D path/link; p. 9 / lines 3-10, 30-33; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation; other useful parameters that may be indicated in the report are, as indicated previously, the CSI of the D2D channel; or the number of attempted transmissions to the second D2DUE; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased], 

the first interface is an interface between the first UE and a second UE, and the second interface is an interface between the first UE and the base station [Song: p. 5 / 

in response to determining that the acknowledgement information sent by the first UE is received, determine whether to retransmit data through the first interface according to the acknowledgement information [Song: p.7 / lines ; 24-27; the eNB may further transmit a scheduling assignment to the first D2DUE for allowing the first D2DUE to transmit the unacknowledged data and the data not yet transmitted to the second D2DUE through the direct D2D path/link; p. 5 / lines 30-33; if retransmission(s) in the D2D link/path is supported, the D2D capable UE receiver (e.g. 102) is configured to send feedback information, e.g. Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path]; and 

in response to determining that the channel quality information sent by the first UE is received, determine a wireless transmission parameter of the first interface according to the channel quality information [Song: p. 9 / lines 3-10, 30-33; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation; other useful parameters that may be indicated in the report are, as indicated previously, the CSI of the D2D channel; or the number of attempted transmissions to the second D2DUE; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased].

However, Song does not teach that a base station [sends] instruction information to a first UE through a dedicated RRC signaling.

Lee teaches:
send instruction information to a first user equipment (UE) through a dedicated radio resource control (RRC) signaling [Lee: 0044; the eNB assigns resource(s) via RRC; the resources are allocated within the resource pool that is configured in UEs for announcement].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Song and Lee in order to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity [Lee: 0003].

Regarding Claim 19 (Currently Amended),

wherein the processor are further configured to execute the instructions to: in a case where the second UE is within coverage of the base station, determine the wireless transmission parameter of the first interface according to instruction of the base station or through autonomous selection of the second UE [Song: p. 9 / lines 30-33; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased; p. 6 / lines 19-24; by allowing the D2DUE transmitter, or a first D2DUE in general, to transmit a buffer status report including information on an amount of data in the transmission buffer of the first D2DUE that has not yet been transmitted to the intended D2DUE receiver, or a second D2DUE in general, and also, in the same buffer status report, indicate an amount of data that has already been transmitted to the second D2DUE but not (yet) acknowledged by the second D2DUE; it is here considered the exemplary case where the first and second D2DUEs are [in] communication via the direct D2D path/link; the two amounts of data may be combined; the two amounts may also be combined with different coefficients.], and
Note:
Information about amounts of data from first D2DUE and second D2DUE are in the same buffer status report, where they have been combined.  It means both UEs are in coverage status with respect to eNB.  Moreover, eNB instructs both D2DUEs to reduce 

However, Song does not teach that in a case where the second UE is outside the coverage of the base station, determine the wireless transmission parameter of the first interface according to information pre-configured by the second UE.

POSITA would have considered Lee’s use of preconfigured resources in a UE for out-of-coverage situation and would have incorporated that in Song’s D2DUE.

Lee teaches:
in a case where the second UE is outside the coverage of the base station, determine the wireless transmission parameter of the first interface according to information pre-configured by the second UE [Lee: the second mode is a UE autonomous resource selection, which can be called Mode 2; in Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data; there can be up to 8 transmission pools either pre-configured for out of coverage operation or provided by RRC signalling for in -coverage operation].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Song and Lee in order to reduce user and provider costs, 

Regarding Claim 20 (Currently Amended),
wherein the acknowledgement information comprises one of positive acknowledgement information or negative acknowledgement information; and the processor, are further configured to execute the instructions to in response to determining that the negative acknowledgement information sent by the first UE is received, determine to retransmit data through the first interface [Song: p. 5 / lines 30-33; if retransmission(s) in the D2D link/path is supported, the D2D capable UE receiver (e.g. 102) is configured to send feedback information, e.g. Acknowledgment (ACK) and Non -Acknowledgement (NACK), to the D2D capable UE transmitter 101 over the D2D direct link/path].

Regarding Claim 21 (Previously Presented),
wherein the channel quality information is obtained by the first UE measuring a reference signal transmitted on a wireless channel in the first interface [Song: p. 7 / lines 10-12, 14-15; it should be noted that the first D2DUE may adjust the MCS (modulation and coding scheme) based on feedback received from the second D2DUE to better adapt to the direct link; another example of a useful parameter is the channel state information (CSI) of the D2D channel; the CSI may be channel quality information (CQI) and/or a precoding matrix indicator (PMI) and/or a rank indicator (RI)], 
Note:


wherein the wireless transmission parameter comprises at least one of: maximum transmit power, a number of retransmission of a data block, a number of data resource blocks, a modulation and coding scheme (MCS) range or a limiting condition for channel occupancy [Song: p. 7 / lines 19-22; when the eNB or network node or the scheduler of the eNB receives the buffer status report from the first D2DUE, the eNB (or the scheduler) may adapt the TF (transmission format) and/or resource allocation in such a way that the amount of unacknowledged data in the buffer status report is taken into account when assigning resources to the D2DUE(s)].

Regarding Claim 23 (Currently Amended),
wherein the processor are further configured to execute the instruction to: compare the channel quality information with a preset threshold to obtain a comparison result, and determine, according to the comparison result, whether to adjust the wireless transmission parameter [Song: p. 9 / lines 3-8; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation].

Regarding Claim 24 (Currently Amended),
wherein the processor are further configured to execute the instructions to: in response to determining to adjust the wireless transmission parameter, send the adjusted wireless transmission parameter to the first UE; wherein the adjusted wireless transmission parameter is determined by the second UE in one of following manners: instruction of the base station, autonomous selection or pre-configuration [Song: p. 9 / lines 3-10, 30-33; if the quality of the radio link becomes bad (i.e. drops below a threshold), the first D2DUE may instead adapt the modulation to a more robust one e.g. to BPSK (Binary Phase Shift Keying); the first D2DUE may then inform the scheduler of the eNB of the new MCS (or new modulation); the scheduler understands or predicts from this information that the radio link is relatively bad and the scheduler may then allocate the required resources and inform the first D2DUE about the (new) allocation; other useful parameters that may be indicated in the report are, as indicated previously, the CSI of the D2D channel; or the number of attempted transmissions to the second D2DUE; if the buffer status report indicates that all transmitted data has been acknowledged by the second D2DUE, the scheduler predicts that the D2D link exceeds a predefined threshold e.g. 20 dB and in that case may instruct the D2DUEs to reduce the transmission power or MCS and as a consequence interference is decreased].

Regarding Claim 25 (Currently Amended),
wherein the processor are further configured to execute the instructions to: determine a UE needing to report information as the first UE; and configure this information i.e. (5ACKs + 4 NACKs) may be transmitted to the scheduler of the network node in a buffer status report; so the eNB may calculate that one packet has not yet been transmitted and based on that information the eNB (or the scheduler) may adapt the scheduling and inform the first D2DUE of the adapted scheduling assignment allocating enough resources to the first D2DUE to retransmit the 4 NACKed packets and the one in the buffer (that has not been transmitted); according to another embodiment, the eNB may request the D2DUE(s) to provide a buffer status request in a regular basis (e.g. periodically)].

Regarding Claim 35 (Currently Amended), which recites a computer storage medium, wherein computer executable instructions are stored in the computer storage medium, and the computer executable instructions are configured to execute the same limitations as those in claim 1 above, the same rationale of rejection as applied to claim 1 is applicable.

Regarding Claim 36 (Currently Amended), which recites a computer storage medium, wherein computer executable instructions are stored in the computer storage medium, and the computer executable instructions are configured to execute the same limitations as those in claim 9 above, the same rationale of rejection as applied to claim 9 is applicable.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 10-12 of the Remarks section that there is not teaching of “sending, by a base station, instruction information to a first user equipment (UE) through a dedicated radio resource control (RRC) signaling” in Song and even Lee (though Lee was not previously cited for this limitation)
Examiner’s Response:
Please see the rejection in Office Action above, where Lee has been specifically cited in Song-Lee combination to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468